Title: To George Washington from Henry Laurens, 2 December 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 2nd December [1778]
  
I had the honor of writing to Your Excellency on the 28th Ultimo, and of presenting to Congress your favor of the 23d on the 30th.
Last Night Mr Dodge delivered me Your Excellency’s Letter of the 26th which shall be laid before Congress this Morning.
This will be accompanied by the undermentioned Papers.
  1.  An Act of Congress of the 30th November for the more speedily and effectually obtaining Forage for the Army.
  2.  Copy of a Letter from Lieut Colonel Fleury of the 29th Ulto to Congress.
Your Excellency is requested by the House to express your sentiments thereon, and also of the Merits of Mr Fleury during his service in the Army.
  
  
  
  3.  An Act of Congress of the 1st Instant for granting a Brevet Commission with a saving Clause to Lieut. John Simonet de Valcour to rank as Captain—prefaced by a recital of a special Recommendation of Mr Valcour by Colonel Elisha Sheldon and other Officers.
  4.  The Brevet which I request Your Excellency will be pleased to transmit to the proper hand. I have the honor to be &c.
